PER CURIAM.
Harold Hobbs, an Arkansas inmate, brought this civil rights action against four prison officials asserting his eighth amendment right to be free from violent attacks by fellow inmates. The district court entered judgment against A.L. Lockhart, Director of the Arkansas Department of Correction, and Sergeant Billy Wilson, a guard at Arkansas’s maximum security correctional facility (Tucker). The district court also dismissed Hobbs’s claims against the two other officials. Lockhart and Wilson *775appeal, and we reverse in part and affirm in part.
While Hobbs was an inmate at Tucker, fellow inmates attacked him on three occasions. Hobbs notified Lockhart by letter after the first incident and filed grievances after both the first and second incidents, asserting the inmates attacked him after Wilson told other inmates Hobbs was an informant. Over a year after the last incident occurred at Tucker, Hobbs was transferred from Tucker to another correctional facility (Cummins). Although inmates never attacked Hobbs at Cummins, prison officials learned of a plot to kill Hobbs and thwarted it. Hobbs was not the object of any other plots or threats at Cummins, and he was not harmed during his confinement there.
The district court found Lockhart was not liable for the assaults on Hobbs at Tucker, but found Lockhart acted with reckless disregard of Hobbs’s right “to be free from assault” by other inmates at Cummins. The district court found Wilson acted with reckless disregard for Hobbs’s safety by telling Tucker inmates Hobbs was an informant.
Lockhart contends the district court’s finding he acted in reckless disregard of Hobbs’s right to be free from inmate attacks at Cummins is clearly erroneous. We agree. To support a finding that Lockhart acted in reckless disregard of Hobbs’s right, the record must show Hobbs was faced with a pervasive risk of harm at Cummins and Lockhart failed to respond reasonably to that risk. See Bailey v. Wood, 909 F.2d 1197, 1199 (8th Cir.1990).
In our view, the evidence in the record does not support the district court’s finding against Lockhart. Hobbs’s transfer to Cummins was over one year after the last incident at Tucker. Hobbs was never attacked at Cummins, and prison officials promptly squelched the only plot to harm him. This single incident is not sufficient to support a finding that Hobbs was exposed to a pervasive risk of harm from other inmates at Cummins. See Porm v. White, 762 F.2d 635, 637 (8th Cir.1985). Thus, the district court’s finding that Lock-hart acted in reckless disregard of Hobbs’s right to be free from assault at Cummins is clearly erroneous.
Wilson contends the district court committed error in refusing to reopen the record to allow him to testify. We disagree. Wilson failed to appear for the trial. In Wilson’s absence, his attorney asked the court to receive Wilson’s testimony when he became available. After Wilson was located, the court received and considered his affidavit, but refused to reopen the record so Wilson could appear and testify. Although Wilson claimed he failed to appear because he was “unaware that a trial was scheduled,” the district court found the case had been set for trial while “Wilson remained in the employ of the Department of Correction [and] [t]here was ample time for him to be informed of the [trial] date.” Hence, the district court concluded, “It was the responsibility of counsel and, ultimately, Mr. Wilson himself for him to be present at the [trial].” Under these circumstances, we cannot say the district court abused its discretion in refusing to reopen the record. See United States v. Jones, 880 F.2d 55, 59 (8th Cir.1989).
Wilson also contends the district court’s finding he acted in reckless disregard of Hobbs’s right to be free from inmate attacks at Tucker is clearly erroneous. Again, we disagree. Witnesses testified an inmate labeled as an informant at Tucker is at high risk of harm, and the district court found “[Hobbs] suffered three assaults [at Tucker because Wilson] labeled [him] as an informant.” After careful review, we cannot say the district court’s finding Wilson acted with reckless disregard is clearly erroneous.
Accordingly, we reverse the judgment against Lockhart and affirm the judgment against Wilson.